Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED CORRESPONDENCE
Status of Application, Amendments, and/or Claims
2.	The amendment and response filed 04 March 2021 has been received and entered in full.  Claims 1 and 7-8 have been amended, claims 2 and 6 have been cancelled, and claims 10-17 have been added. Newly added claims 10-17 will be examined as they fit under the rubric of the elected invention. Therefore, claims 1, 3-5 and 7-17 are pending and the subject of this Office Action.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 07 October 2020 has been considered by the examiner.

Withdrawn Objections and/or Rejections
4.	The objection to claims 7 and 8 as set forth at pg. 2 of the previous Office action (mailed 04 September 2020) is withdrawn in view of Applicant’s amendment of said claims (filed 04 March 2021).
5.	The rejection of claims 7 and 8 under 35 U.S.C. 112, second paragraph, as set forth at pg. 3 of the previous Office action (mailed 04 September 2020) is withdrawn in view of Applicant’s amendment of said claims (filed 04 March 2021).
6.	The rejection of claims 1-9 under 35 U.S.C. 112, first paragraph as set forth at pp. 3-6 of the previous Office action (mailed 04 September 2020) is withdrawn in view of Applicant’s 
7.	The rejection of claims 1, 5-6 and 8-9 under 35 U.S.C. 102(b) as set forth at pp. 6-8 of the previous Office action (mailed 04 September 2020) is withdrawn in view of Applicant’s amendment of claim 1 and cancellation of claims 2 and 6 (filed 04 March 2021).
8.	The rejection of claims 2-4 under 35 U.S.C. 103 as set forth at pp. 8-11 of the previous Office action (mailed 04 September 2020) is withdrawn in view of Applicant’s amendment of claim 1 and cancellation of claim 2 (filed 04 March 2021).
9.	The rejection of claims 2 and 6 on the ground of obviousness-type double patenting as set forth at pp. 11-13 of the previous Office action (mailed 04 September 2020) is moot in view of Applicant’s cancellation of said claims (filed 04 March 2021).

Maintained and/or New Objections and/or Rejections
Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
11.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
12.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
13.	Claims 1, 3-5 and 7-9 remain rejected, and newly added claims 10-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,198,951.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the genus of therapeutic peptides recited in the .
14.	Claims 1, 3-5 and 7-9 remain rejected, and newly added claims 10-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,956,266.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the genus of therapeutic peptides recited in the instant claims is encompassed by the genus of therapeutic peptides recited in claims 1-12 of the ‘266 patent, and the patient populations are overlapping.

Response to Arguments
15.	Applicant’s request this rejection be held in abeyance until allowable subject matter is identified at pg. 7 of the Response (filed 04 March 2021) is acknowledged.  However, it is noted that deferral of arguments until after the claims have been found otherwise allowable will not be considered timely.

Summary
16.	No claim is allowed.

17.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
 


Advisory Information
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon M. Lockard whose telephone number is (571) 272-2717.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached on (571) 272-2911.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christine J Saoud/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        

/J.L/Examiner, Art Unit 1647                                                                                                                                                                                                        March 11, 2021